Interim Decision 44458

IIan= or Enamor
In Section 212(e) Proceedings
A. 18808086
-

Decided by District Director January 29, ,1965
Waiver of the 2-year-foreign-realdence requirement of motion 212(e), Immigra-

don and Nationality Act, as amended, is granted an exchange visitor alien;
a 'research physicist, and his dependent wife and 2 minor children, since his
compliance with. the requirement world be detrimental. to a program of
official interest to the Atomic Einergp Commission and the Department of
State has recommended favorably in the matter,

Dr. Erginsoy, a, forty-year-old native and citizen of Turkey, entered• the United States as an exchange visitor, with his dependent
wife and two.unmarried, minor children, on July 6, 1962. He has
since been a participant in Exchange Visitor Program -No. P—I-1957,
sponsored by Brookhaven National Laboratory, Upton, New YorkUpon his arrival, he commenced a one-year appointment as Visiting
Associate' Physicist in the Physics Department of the Laboratory.
On -July 1, 1963, Dr. ErginsOy accepted a two-year appointment as
Associate Physicist on the Laboratory's Scientific Staff. This appointment is currently in'effect.
Dr. Erginsoy came to the Brookhaven National' Laboratory after
completing a Iwo-year appointment at 'the Ilternational Atomic •
'Energy Agency in Vienna, Austria. He states that he is not obliga- ;
-

tedbymploncitesfayknd.
Dr. Erginsoy's present sponsor wishes to retain his services as a
' research physicist for an indefinite period of time.
The Atomic Energy Commission requested the Department of
State to recommend to this Service that Dr. Erginsoy and his family
be granted waivers of the two year foreign residence requirement of
section 212(e) of the Immigration and Nationality Act, as amended,
applicablVto exchange aliens. On January 22, 1965, the Department
of State. upon reviewing the circumstances, recommended. that such
waivers be, granted on the grounds that Dr. Erginsoy's compliance
-

144

. ,Interim -Decision *1458
with this statutory requirement would be clearly detrimental to a
program of official interest to the Atomic Energy Commission.
ORDER: Pursuant to the favorable recommendation of the Department of State, it is ordered that the two-year foreign residence
requirement of section 212(e) of the Immigration and Nationality
Act, as amended, be and the same is hereby waived in the case of Dr.
Cavid Erginsoy.
It 18 further ordered that the above-cited statutory requirement
be and the same is hereby waived in the cases of Mrs. Ulker Say
soy.
Erginsoy, All Erginsoy and Omer Erginsoy.

145

